Exhibit 10.1

INDEMNIFICATION AGREEMENT

        This Indemnification Agreement (“Agreement”) is made as of
_______________, 20___ by and between OMNICOM GROUP INC., a New York corporation
(the “Company”), and ____________________ (“Indemnitee”).

RECITALS

        WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation and the uncertainties
relating to such insurance and to indemnification have increased the difficulty
of attracting and retaining such persons;

        WHEREAS, the Board of Directors of the Company (the “Board”) has
determined that, (i) in order to attract and retain qualified individuals, the
Company will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Company and its subsidiaries
from certain liabilities; (ii) although the furnishing of such insurance has
been a customary and widespread practice among United States-based corporations
and other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions; (iii) at the same time, directors,
officers and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

        WHEREAS, the Bylaws of the Company require indemnification of the
officers and directors of the Company, and, although Indemnitee may also be
entitled to indemnification pursuant to applicable provisions of the Business
Corporation Law of the State of New York (“BCL”), the Bylaws and the BCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the board of directors, officers and other persons
with respect to indemnification;

        WHEREAS, the Board has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company’s stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;

        WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified;


 

   

--------------------------------------------------------------------------------

        WHEREAS, this Agreement is a supplement to and in furtherance of the
Bylaws of the Company and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

        WHEREAS, Indemnitee does not regard the protection available under the
Company’s Bylaws and insurance as adequate in the present circumstances, and may
not be willing to serve as an officer or director without adequate protection,
and the Company desires Indemnitee to serve in such capacity and Indemnitee is
willing to serve, continue to serve and to take on additional service for or on
behalf of the Company on the condition that he be so indemnified;

        NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee, intending to be legally bound, do
hereby covenant and agree as follows:

        1.       Services to the Company. Indemnitee will serve or continue to
serve as an officer, director or key employee of the Company for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his
resignation.

        2.       Definitions. As used in this Agreement:

  (a)   “Agent” means any person who is or was a director, officer, or employee
of the Company or a subsidiary of the Company or other person authorized by the
Company to act for the Company or any Enterprise (as defined below) relating
thereto, including any such person serving in such capacity as a director,
officer, employee, trustee, general partner, managing member, fiduciary, agent
or other official of another corporation, partnership, limited liability
company, joint venture, trust or other enterprise at the request of, for the
convenience of, or to represent the interests of the Company or a subsidiary of
the Company.


  (b)   “Beneficial Owner” and “Beneficial Ownership” have the meanings set
forth in Rule 13d-3 promulgated under the Exchange Act (as defined below) as in
effect on the date hereof.


  (c)   “Change in Control” means the earliest to occur after the date of this
Agreement of any of the following events:


                                1. Acquisition of Stock by Third Party. Any
Person (as defined below) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing fifteen percent (15%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors, unless (i) the change
in the relative Beneficial Ownership of the Company’s securities by any Person
results solely from a reduction in the aggregate number of outstanding shares of
securities entitled to vote generally in the election of directors, or (ii) such
acquisition was approved in advance by the Continuing Directors (as defined
below) and such acquisition would not constitute a Change in Control under part
(3) of this definition;


 

   

--------------------------------------------------------------------------------

                               2. Change in Board of Directors. Individuals who,
as of the date hereof, constitute the Board, and any new director whose election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors on the date hereof or whose election for nomination for
election was previously so approved (collectively, the “Continuing Directors”),
cease for any reason to constitute at least a majority of the members of the
Board;

                                3. Corporate Transactions. The effective date of
a reorganization, merger or consolidation of the Company (a “Business
Combination”), in each case, unless, following such Business Combination: (i)
all or substantially all of the individuals and entities who were the Beneficial
Owners of securities entitled to vote generally in the election of directors
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the securities
entitled to vote generally in the election of directors; (ii) no Person
(excluding any corporation resulting from such Business Combination) is the
Beneficial Owner, directly or indirectly, of 15% or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of such corporation except to the extent that such
ownership existed prior to the Business Combination; and (iii) at least a
majority of the Board of Directors of the corporation resulting from such
Business Combination were Continuing Directors at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;

                                4. Liquidation. The approval by the stockholders
of the Company of a complete liquidation of the Company or an agreement or
series of agreements for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than factoring the Company’s
current receivables or escrows due (or, if such approval is not required, the
decision by the Board to proceed with such a liquidation, sale, or disposition
in one transaction or a series of related transactions); or

                                5. Other Events. There occurs any other event of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or a response to any similar item on any similar
schedule or form) promulgated under the Exchange Act (as defined below), whether
or not the Company is then subject to such reporting requirement.

  (d)   “Corporate Status” means the status of a Person (as defined below) who
is or was an Agent of the Company or of any other Enterprise (as defined below)
which such Person is or was serving at the request of the Company.


  (e)   “Disinterested Director” means a director of the Company who is not and
was not a party to a Proceeding (as defined below) in respect of which
indemnification is sought by Indemnitee.



 

   

--------------------------------------------------------------------------------

 

  (f)   “Enterprise” means the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly owned
subsidiaries) is a party, Subsidiary (as defined below), limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as an Agent.


  (g)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.


  (h)   “Expenses” means (i) attorneys’ fees and costs, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding (as defined
below); and (ii) includes Expenses incurred in connection with any appeal
resulting from any Proceeding (as defined below), including without limitation
the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent; provided, however,
that Expenses excludes amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.


  (i)   “Fines” includes any excise tax assessed on Indemnitee with respect to
any employee benefit plan; references to “serving at the request of the Company”
shall include any service as an Agent of the Company which imposes duties on, or
involves services by, such Agent with respect to an employee benefit plan, its
participants or beneficiaries; and if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.


  (j)   “Independent Counsel” means a law firm or a member of a law firm that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) the Company or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements); or (ii) any other party to a Proceeding (as
defined below) giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person (as defined below) who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the



 

   

--------------------------------------------------------------------------------

 

  Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


  (k)   “New York Court” means The Supreme Court, New York County or the United
States District Court for the Southern District of New York.



 

   

--------------------------------------------------------------------------------


  (l)   “Person” has the meaning set forth in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the date hereof; provided, however, that “Person”
shall exclude: (i) the Company; (ii) any Subsidiaries (as defined below) of the
Company; (iii) any employee benefit plan or employment plan of the Company or of
a Subsidiary (as defined below) of the Company or of any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company; and (iv) any
trustee or other fiduciary holding securities under an employee benefit plan or
employment plan of the Company or of a Subsidiary (as defined below) of the
Company or of a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company.


  (m)   “Potential Change in Control” means the occurrence of any of the
following events: (i) the Company enters into any written or oral agreement,
undertaking or arrangement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any Person or the Company publicly
announces an intention to take or consider taking actions which if consummated
would constitute a Change in Control; (iii) any Person who becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors
increases his Beneficial Ownership of such securities by 5% or more over the
percentage so owned by such Person on the date hereof; or (iv) the Board adopts
a resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.


  (n)   “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil
(including intentional or unintentional tort claims), criminal, administrative
or investigative nature, in which Indemnitee was, is or will be involved as a
party or otherwise by reason of the fact that Indemnitee is or was a director or
officer of the Company, by reason of any action (or failure to act) taken by him
or of any action (or failure to act) on his part while acting as an Agent of the
Company, or by reason of the fact that he is or was serving at the request of
the Company as an Agent of any other Enterprise, in each case whether or not
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement, or advancement of expenses can be provided
under this Agreement.



 

   

--------------------------------------------------------------------------------

 

  (o)   “Subsidiary,” with respect to any Person, means any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person.


        3. Indemnification in Third-Party Proceedings. The Company hereby
covenants and agrees to indemnify and hold harmless Indemnitee in accordance
with the provisions of this Section 3 if Indemnitee is, or is threatened to be
made, a party to or a participant (as a witness or otherwise) in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 3, Indemnitee shall be indemnified
against all Expenses, judgments, Fines, liabilities, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, Fines,
liabilities, penalties and amounts paid in settlement) actually and necessarily
incurred by Indemnitee or on his behalf in connection with such Proceeding or
any claim, issue or matter therein, if Indemnitee acted in good faith, for a
purpose which he reasonably believed to be in, or, in the case of service for
any other Enterprise, not opposed to, the best interests of the Company and, in
criminal actions or Proceedings, in addition, had no reasonable cause to believe
that his conduct was unlawful.

        4. Indemnification in Proceedings by or in the Right of the Company. The
Company hereby covenants and agrees to indemnify and hold harmless Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is, or is
threatened to be made, a party to or a participant (as a witness or otherwise)
in any Proceeding by or in the right of the Company or any other Enterprise to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and necessarily incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted, in good faith, for a purpose which he reasonably
believed to be in, or, in the case of service for any other Enterprise, not
opposed to, the best interests of the Company. No indemnification for Expenses
shall be made under this Section 4 in respect of (i) a threatened action, or a
pending action which is settled or otherwise disposed of, or (ii) any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company, unless and only to the extent that the court in which the action
was brought, or, if no action was brought, any court of competent jurisdiction,
determines upon application that, in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such portion
of the settlement amount and Expenses as the court deems proper.

        5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement (and in
furtherance of, and not as a limitation to, the indemnification provided
thereunder), to the extent that Indemnitee is a party to (or a participant in)
and is successful, on the merits or otherwise, in any Proceeding or in defense
of any claim, issue or matter therein, in whole or in part, the Company shall
indemnify and hold harmless Indemnitee against all Expenses actually and
necessarily incurred by him in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify and hold harmless Indemnitee against all Expenses
actually and necessarily incurred by him or on his behalf in connection with
each successfully resolved claim, issue or matter. If the Indemnitee is not
wholly successful in such Proceeding, the Company also shall indemnify and hold
harmless Indemnitee against all Expenses


 

   

--------------------------------------------------------------------------------

necessarily incurred in connection with a claim, issue or matter related to any
claim, issue, or matter on which the Indemnitee was successful. For purposes of
this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

        6.         Indemnification for Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee is, by
reason of his Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, the Company hereby covenants and agrees to indemnify and hold
harmless the Indemnitee against all Expenses actually and necessarily incurred
by him or on his behalf in connection therewith.

        7.         Additional Indemnification.

                   (a) Notwithstanding any limitation in Sections 3, 4, or 5 or
in Sections 721 through 726 of the BCL or any other applicable statutory
provision, the Company hereby covenants and agrees to indemnify and hold
harmless Indemnitee to the fullest extent permitted by applicable law if
Indemnitee is made, or is threatened to be made, a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, Fines, penalties and amounts paid
in settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, Fines,
penalties and amounts paid in settlement) actually and necessarily incurred by
Indemnitee in connection with the Proceeding. No indemnification shall be made
under this Section 7(a) on account of Indemnitee’s conduct which, through a
final judicial adjudication, has been determined to constitute either a breach
of Indemnitee’s duty of loyalty to the Company or its investors or is an act or
omission not in good faith or which involves intentional misconduct or a knowing
violation of the law.

                   (b) For purposes of this Agreement, including without
limitation Section 7(a) hereof, “to the fullest extent permitted by applicable
law” includes, without limitation: (i) to the fullest extent authorized or
permitted by the then-applicable provisions of the BCL or any other applicable
statutory provision, that authorize or contemplate indemnification by agreement,
or the corresponding provision of any amendment to or replacement of the BCL or
other applicable statutory provision; and (ii) to the fullest extent authorized
or permitted by any amendments to or replacements of the BCL or other applicable
statutory provision, adopted after the date of this Agreement that increase the
extent to which the Company or any other Enterprise may indemnify its Agents or
other Persons holding similar fiduciary responsibilities.

        8.         Contribution in the Event of Joint Liability.

                   (a) To the fullest extent permitted by applicable law, if the
indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, the entire amount incurred by Indemnitee, whether for
judgments, liabilities, Fines, penalties, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee.


 

   

--------------------------------------------------------------------------------

                   (b) The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

                   (c) The Company hereby covenants and agrees to fully
indemnify and hold harmless Indemnitee from any claims for contribution which
may be brought by officers, directors or employees of the Company other than
Indemnitee who may be jointly liable with Indemnitee.

        9.        Exclusions. Notwithstanding any provision in this Agreement,
the Company shall not be obligated under this Agreement to make any
indemnification in connection with any claim made against Indemnitee:

  (a)   for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnification provision, except
with respect to any excess beyond the amount actually received under any
insurance policy, contract, agreement, other indemnification provision or
otherwise;


  (b)   for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;


  (c)   except as otherwise provided in Sections 14(e) and (f) hereof, prior to
a Change in Control, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation; or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law; and/or


  (d)   where the indemnification would be: (i) inconsistent with the law of the
state of New York; (ii) inconsistent with a provision of the certificate of
incorporation, a bylaw, a resolution of the board or of the shareholders, an
agreement or other proper corporate action, in effect prior to and at the time
of the accrual of the alleged cause of action asserted in the Proceeding in
which the Expenses were incurred or other amounts were paid, which prohibits or
otherwise limits indemnification; or (iii) if there has been a settlement that
is approved by a court of competent jurisdiction and provides that the
indemnification would be inconsistent with any condition with respect to
indemnification expressly imposed by such court in approving the settlement.



 

   

--------------------------------------------------------------------------------

 

10.   Advances of Expenses; Defense of Claim.


  (a)   Notwithstanding any provision of this Agreement to the contrary, and to
the fullest extent permitted by applicable law, the Company shall advance the
Expenses incurred by Indemnitee (or reasonably expected by Indemnitee to be
incurred by Indemnitee within three (3) months) in connection with any
Proceeding within ten (10) days after the receipt by the Company of a statement
or statements requesting such advances from time to time, whether prior to or
after final disposition of any Proceeding. Advances shall be unsecured and
interest free. Advances shall be made without regard to Indemnitee’s ability to
repay the Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing a Proceeding to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statements to the Company to support the advances claimed. The
Indemnitee shall qualify for advances, to the fullest extent permitted by
applicable law, solely upon the execution and delivery to the Company of an
undertaking providing that the Indemnitee undertakes to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company or to the extent the Expenses so advanced exceed the
indemnification to which Indemnitee is entitled under the provisions of this
Agreement, the Bylaws of the Company, applicable law or otherwise. This Section
10(a) shall not apply to any claim made by Indemnitee for which indemnification
is excluded pursuant to Section 9.


  (b)   The Company will be entitled to participate in the Proceeding at its own
expense.


  (c)   The Company shall not settle any action, claim or Proceeding (in whole
or in part) which would impose any Expense, judgment, Fine, penalty or
limitation on the Indemnitee without the Indemnitee’s prior written consent.


11.   Procedure for Notification and Application for Indemnification.


  (a)   Indemnitee agrees to notify promptly the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to the Indemnitee under this Agreement, or
otherwise.



 

   

--------------------------------------------------------------------------------

 

  (b)   Indemnitee may deliver to the Company a written application to indemnify
and hold harmless Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written application for indemnification by Indemnitee, the Indemnitee’s
entitlement to indemnification shall be determined according to Section 12(a) of
this Agreement.


12.   Procedure Upon Application for Indemnification.


  (a)   A determination, if required by applicable law, with respect to
Indemnitee’s entitlement to indemnification shall be made in the specific case
by one of the following methods: (i) by the Board acting by a quorum consisting
of directors who are not parties to such Proceeding upon a finding that
Indemnitee has met the standard of conduct set forth in the Agreement and the
BCL; or (ii) if a quorum under subparagraph (a)(i) is not obtainable or, even if
obtainable, a quorum of Disinterested Directors so directs: (a) by the Board
upon the opinion in writing of Independent Counsel that indemnification is
proper in the circumstances because the applicable standard of conduct set forth
in this Agreement and the BCL has been met by Indemnitee, or (b) by the
shareholders upon a finding that Indemnitee has met the applicable standard of
conduct set forth in such sections.


  (b)   The Company promptly will advise Indemnitee in writing with respect to
any determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall reasonably cooperate with the Person,
Persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such Person, Persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Person, Persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.


  (c)   In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 12(a) hereof, the Independent
Counsel shall be selected as provided in this Section 12(c). The Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Board), and



 

   

--------------------------------------------------------------------------------

 

  Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected and certifying that the
Independent Counsel so selected meets the requirements of “Independent Counsel”
as defined in Section 2 of this Agreement. If the Independent Counsel is
selected by the Board, the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected and
certifying that the Independent Counsel so selected meets the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement. In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been received, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the Person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within
twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 11(b) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the New York Court for resolution of any objection which shall have
been made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a Person selected
by the New York Court, and the Person with respect to whom all objections are so
resolved or the Person so appointed shall act as Independent Counsel under
Section 12(a) hereof. Upon the due commencement of any judicial Proceeding or
arbitration pursuant to Section 14(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).


  (d)   The Company agrees to pay the reasonable fees and Expenses of
Independent Counsel and to fully indemnify and hold harmless such Independent
Counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.



 

   

--------------------------------------------------------------------------------

 

13.   Presumptions and Effect of Certain Proceedings.


  (a)   In making a determination with respect to entitlement to indemnification
hereunder, the Person, Persons or entity making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 11(b) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any Person,
Persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its directors or Independent Counsel) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.


  (b)   If the Person, Persons or entity empowered or selected under Section 12
of this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within thirty (30) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such 30-day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the Person, Persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.


  (c)   The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or other Enterprise or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.



 

   

--------------------------------------------------------------------------------

 

  (d)   For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company or other Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company or other Enterprise in the course of their duties, or on the
advice of legal counsel for the Enterprise or on information or records given or
reports made to the Company or other Enterprise by an independent certified
public accountant or by an appraiser or other expert selected by the Company or
other Enterprise. The provisions of this Section 13(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct set forth
in this Agreement.


  (e)   The knowledge and/or actions, or failure to act, of any other Agent of
the Company or other Enterprise shall not be imputed to Indemnitee for purposes
of determining the right to indemnification under this Agreement.


14.   Remedies of Indemnitee.


  (a)   In the event that (i) a determination is made pursuant to Section 12 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses, to the fullest extent permitted by
applicable law, is not timely made pursuant to Section 10 of this Agreement,
(iii) no determination of entitlement to indemnification shall have been made
pursuant to Section 12(a) of this Agreement within thirty (30) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5, 6, 7 or the last sentence of
Section 12(b) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, (v) a contribution payment is not made in
a timely manner pursuant to Section 8 of this Agreement, or (vi) payment of
indemnification pursuant to Section 3 or 4 of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by the New York
Court to such indemnification, contribution or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Except as set forth herein, the provisions
of New York law (without regard to its conflict of laws rules) shall apply to
any such arbitration. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.


  (b)   In the event that a determination shall have been made pursuant to
Section 12(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial Proceeding or arbitration commenced pursuant to
this



 

   

--------------------------------------------------------------------------------

 

  Section 14 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial Proceeding or arbitration commenced
pursuant to this Section 14, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any determination pursuant to Section 12(a) of this Agreement adverse
to Indemnitee for any purpose. If Indemnitee commences a judicial Proceeding or
arbitration pursuant to this Section 14, Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 10 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).


  (c)   If a determination shall have been made pursuant to Section 12(a) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial Proceeding or arbitration
commenced pursuant to this Section 14, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification; or (ii) a prohibition of such indemnification under
applicable law.


  (d)   The Company shall be precluded from asserting in any judicial Proceeding
or arbitration commenced pursuant to this Section 14 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.


  (e)   The Company shall indemnify and hold harmless Indemnitee to the fullest
extent permitted by applicable law against all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after the Company’s receipt of such
written request) advance to Indemnitee, to the fullest extent permitted by
applicable law, such Expenses which are incurred by Indemnitee in connection
with any judicial Proceeding or arbitration brought by Indemnitee (i) to enforce
his rights under, or to recover damages for breach of, this Agreement or any
other indemnification, advancement or contribution agreement or provision of the
Company’s Bylaws now or hereafter in effect; or (ii) for recovery or advances
under any insurance policy maintained by any Person for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance, contribution or insurance recovery,
as the case may be.



 

   

--------------------------------------------------------------------------------

 

  (f)   Interest shall be paid by the Company to Indemnitee at the legal rate
under New York law for amounts which the Company indemnifies or is obliged to
indemnify for the period commencing with the date on which Indemnitee requests
indemnification, contribution, reimbursement or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the Company.


        15. Establishment of Trust. In the event of a Potential Change in
Control, the Company shall, upon written request by Indemnitee, create a trust
for the benefit of Indemnitee (the “Trust”) and from time to time upon written
request of Indemnitee shall fund such Trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, participating in or
defending any Proceedings, and any and all judgments, Fines, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such judgments,
Fines penalties and amounts paid in settlement) in connection with any and all
Proceedings from time to time actually paid or claimed, reasonably anticipated
or proposed to be paid. The trustee of the Trust (the “Trustee”) shall be a bank
or trust company or other individual or entity chosen by the Indemnitee and
reasonably acceptable to the Company. Nothing in this Section 15 shall relieve
the Company of any of its obligations under this Agreement. The amount or
amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by mutual agreement of the Indemnitee and the
Company or, if the Company and the Indemnitee are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 12(c) of
this Agreement. The terms of the Trust shall provide that, except upon the
consent of both the Indemnitee and the Company, upon a Change in Control: (a)
the Trust shall not be revoked, or the principal thereof invaded, without the
written consent of the Indemnitee; (b) the Trustee shall advance, to the fullest
extent permitted by applicable law, within two (2) business days of a request by
the Indemnitee and upon the execution and delivery to the Company of an
undertaking providing that the Indemnitee undertakes to repay the advance to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company, any and all Expenses to the Indemnitee; (c) the
Trust shall continue to be funded by the Company in accordance with the funding
obligations set forth above; (d) the Trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise; and (e) all unexpended
funds in such Trust shall revert to the Company upon mutual agreement by the
Indemnitee and the Company or, if the Indemnitee and the Company are unable to
reach such an agreement, by Independent Counsel selected in accordance with
Section 12(c) of this Agreement, that the Indemnitee has been fully indemnified
under the terms of this Agreement. The Trust shall be governed by New York law
(without regard to its conflicts of laws rules) and the Trustee shall consent to
the exclusive jurisdiction of the New York Court in accordance with Section 23
of this Agreement.

        16. Security. Notwithstanding anything herein to the contrary, to the
extent requested by the Indemnitee and approved by the Board, the Company may at
any time and from time to time provide security to the Indemnitee for the
Company’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.


 

   

--------------------------------------------------------------------------------

 

17.   Non-Exclusivity; Survival of Rights; Insurance; Subrogation.


  (a)   The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Bylaws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in applicable law, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the Company’s Bylaws or this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.


  (b)   The BCL and the Company’s Bylaws permit the Company to purchase and
maintain insurance or furnish similar protection or make other arrangements
including, but not limited to, providing a trust fund, letter of credit, or
surety bond (“Indemnification Arrangements”) on behalf of Indemnitee against any
liability asserted against him or incurred by or on behalf of him or in such
capacity as Agent of the Company, or arising out of his status as such, whether
or not the Company would have the power to indemnify him against such liability
under the provisions of this Agreement or under the BCL, as it may then be in
effect. The purchase, establishment, and maintenance of any such Indemnification
Arrangement shall not in any way limit or affect the rights and obligations of
the Company or of the Indemnitee under this Agreement except as expressly
provided herein, and the execution and delivery of this Agreement by the Company
and the Indemnitee shall not in any way limit or affect the rights and
obligations of the Company or the other party or parties thereto under any such
Indemnification Arrangement.


  (c)   To the extent that the Company maintains an insurance policy or policies
providing liability insurance for any Agents of the Company or of any other
Enterprise which such Agent serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for any such Agent under
such policy or policies. If, at the time the Company



 

   

--------------------------------------------------------------------------------


 

  receives notice from any source of a Proceeding as to which Indemnitee is a
party or a participant (as a witness or otherwise), the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
such Proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.


  (d)   In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.


  (e)   The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as an Agent of
any other Enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of Expenses from such Enterprise.


        18. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee serves as an Agent
of the Company or of any other Enterprise which Indemnitee serves at the request
of the Company and shall continue thereafter so long as Indemnitee shall be
subject to any possible Proceeding (including any rights of appeal thereto and
any Proceeding commenced by Indemnitee pursuant to Section 14 of this Agreement)
by reason of his Corporate Status, whether or not he is acting in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.

        19.      Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by applicable law; (b) such
provision or provisions shall be deemed reformed to the extent necessary to
conform to applicable law and to give the maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

        20.     Enforcement and Binding Effect.


 

   

--------------------------------------------------------------------------------

 

  (a)   The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer or key employee of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer or key employee of the Company.


  (b)   Without limiting any of the rights of Indemnitee under the Bylaws of the
Company as they may be amended from time to time, this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.


  (c)   The indemnification and advancement of Expenses provided by or granted
pursuant to this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be an Agent of the Company or of any other
Enterprise at the Company’s request, and shall inure to the benefit of
Indemnitee and his or her spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.


  (d)   The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.


  (e)   The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection therewith. The
Company acknowledges that in the absence of a waiver, a



 

   

--------------------------------------------------------------------------------

 

  bond or undertaking may be required of Indemnitee by the court, and the
Company hereby waives any such requirement of such a bond or undertaking.


        21.         Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver.

        22.         Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given (i) if delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, or (ii) mailed
by certified or registered mail with postage prepaid, on the third (3rd)
business day after the date on which it is so mailed:

                        (a)         If to Indemnitee, at the address indicated
on the signature page of this Agreement or such other address as Indemnitee
shall provide in writing to the Company.

                        (b)         If to the Company, to:

                                     Omnicom Group Inc.
                                     437 Madison Avenue
                                     New York, New York 10022
                                     Attention: General Counsel
                                     Fax: (212) 415-3574

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

        23.         Applicable Law and Consent to Jurisdiction. This Agreement
and the legal relations among the parties shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to its conflict of laws rules. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 14(a) of this Agreement, the Company
and Indemnitee hereby irrevocably and unconditionally (a) agree that any action
or Proceeding arising out of or in connection with this Agreement shall be
brought only in the New York Court and not in any other state or federal court
in the United States of America or any court in any other country; (b) consent
to submit to the exclusive jurisdiction of the New York Court for purposes of
any action or Proceeding arising out of or in connection with this Agreement;
(c) appoint irrevocably, to the extent such party is not a resident of the State
of New York, [____________________] as its agent in the State of New York as
such party’s agent for acceptance of legal process in connection with any such
action or Proceeding against such party with the same legal force and validity
as if served upon such party personally within the State of New York; (d) waive
any objection to the laying of venue of any such action or Proceeding in the New
York Court; and (e) waive, and agree not to plead or to make, any claim that any
such action or Proceeding brought in the New York Court has been brought in an
improper or inconvenient forum, or is subject (in whole or in part) to a jury
trial.


 

   

--------------------------------------------------------------------------------

        24.         Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed (and delivered by facsimile or other
electronic transmission) by the party against whom enforceability is sought
needs to be produced to evidence the existence of this Agreement.

        25.         Miscellaneous. Use of the masculine pronoun shall be deemed
to include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

* * *

        IN WITNESS WHEREOF, the parties have caused this Agreement to be signed
as of the date first above written.



OMNICOM GROUP INC. INDEMNITEE       By: _______________________
___________________________   Name:
Title: Name:
Address: